          Case 1:18-cr-00017-ELH Document 911 Filed 03/01/21 Page 1 of 19



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,
       Plaintiff,
       v.                                               Criminal No. ELH-18-17
PATRICK SMITH,
       Defendant.



                                 MEMORANDUM OPINION

       Patrick Smith, defendant, was convicted in 2019 of conspiracy to distribute heroin, for

which he is serving a sentence of 120 months’ imprisonment, with credit dating to April 5, 2018.

See ECF 645 at 1-2. Through counsel, he filed a “Memorandum In Support Of Emergency Motion

For Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)” (ECF 723), supported by

exhibits. The government’s opposition is docketed at ECF 736 and is accompanied by exhibits.

Smith filed a pro se reply. ECF 790.

       Defense counsel subsequently filed another “Memorandum In Support Of Emergency

Motion For Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).” ECF 893. The

government filed another opposition (ECF 897), supported by exhibits. And, Smith again filed a

pro se reply. ECF 903. I shall refer to ECF 723 and ECF 893 collectively as the “Motion.”

       In addition, several of the defendant’s family members and relatives have filed

correspondence in support of the Motion. ECF 894; ECF 895; ECF 901; ECF 902.

       No hearing is necessary to resolve the Motion. For the reasons that follow, I shall deny the

Motion.
        Case 1:18-cr-00017-ELH Document 911 Filed 03/01/21 Page 2 of 19



                                          I. Background

       Defendant was indicted on January 11, 2018, along with seventeen others. ECF 1. A

superseding indictment was filed on March 22, 2018 (ECF 157) adding another defendant. Smith,

the lead defendant, was charged with multiple offenses: conspiracy to distribute and possess with

intent to distribute one kilogram or more of heroin, in violation of 21 U.S.C. § 846 (Count One);

possession of firearms by a prohibited person, in violation of 18 U.S.C. § 922(g)(1) (Count Eight);

possession with intent to distribute heroin, in violation of 21 U.S.C. § 841(a)(1) (Count Nine);

and possession of firearms in furtherance of drug trafficking, in violation of 18 U.S.C. § 924(c)

(Count Ten).

       On August 21, 2019, Smith entered a plea of guilty to Count One (ECF 645), pursuant to

a Plea Agreement. ECF 563. The offense carries a mandatory minimum term of imprisonment of

ten years, with a maximum of life imprisonment. Id. ¶ 3. The plea was tendered under Fed. R.

Crim. P. 11(c)(1)(C), by which the parties agreed to a sentence of 120 months’ imprisonment. Id.

¶ 9. Counts Eight, Nine, and Ten were dismissed. Id. ¶ 10; ECF 645.

       The Plea Agreement included a stipulation of facts. ECF 563 at 10-11. The stipulation

reflects that from March 2017 to January 2018, defendant conspired with others “to obtain

wholesale quantities of heroin and distribute one kilogram or more of that heroin at the street-

level.” Id. at 10. Smith “supplied two different heroin shops,” each of which was led by a co-

conspirator, whom the stipulation refers to as “Co-Conspirator 1” and “Co-Conspirator 2.” Id.

Through a wiretap investigation and the use of pole cameras, law enforcement gathered evidence

of “the large scale heroin distribution that occurred in both shops.” Id.

       Co-Conspirator 1 was arrested on September 12, 2017. Id. After searching one of the

phones in his possession, law enforcement learned that Co-Conspirator 1 was in contact with an



                                                 2
        Case 1:18-cr-00017-ELH Document 911 Filed 03/01/21 Page 3 of 19



individual who went by the name “Pee.” After further investigation, law enforcement identified

the defendant as Pee and discovered that he was “Co-Conspirator 1’s source of supply.” Id.

       Investigators then began tracking Smith’s cell phone. Id. On the basis of the cell phone

tracking information, investigators determined that on September 18, 2017, Smith met with Co-

Conspirator 2 in a parking garage. Id. And, law enforcement intercepted conversations of the

defendant on his cell phone. Id. at 11.

       On October 26, 2017, law enforcement executed a search warrant at the defendant’s

residence. Id. Two firearms were found: a “semi-automatic .9mm Luger pistol,” loaded with

fourteen rounds of ammunition; and a “semi-automatic .40 caliber pistol,” loaded with eleven

rounds of ammunition. Id. In addition, investigators recovered 2,800 grams of heroin, which were

hidden in a compartment within a coffee table. Id.

       The stipulation also reflects that Smith “agree[d] that it was reasonably foreseeable to him

that members of the conspiracy would distribute one kilogram or more of heroin,” and that “he

possessed firearms in furtherance of his drug trafficking.” Id.

       Sentencing was held on August 21, 2019. ECF 643. Smith, who was born in 1963, was

fifty-six years of age at the time of his sentencing. ECF 647 (Amended Presentence Report,

“PSR”) at 3. With respect to the defendant’s health, the PSR reflected that Smith had Diabetes

Mellitus and hypertension, among other conditions. Id. ¶ 62.

       The PSR reflected a final offense level of 29, id. ¶ 29, and a criminal history category of

IV. Id. ¶ 39. Smith’s advisory sentencing Guidelines called for a sentence ranging from 121

months to 151 months of incarceration. Id. ¶ 85.

       According to the PSR, Smith previously served extensive sentences in the State system.

See id. ¶¶ 29-36. During a two-month period in December 1981 and January 1982, defendant



                                                 3
           Case 1:18-cr-00017-ELH Document 911 Filed 03/01/21 Page 4 of 19



committed multiple daytime housebreaking offenses. See id. ¶¶ 29-34. And, defendant committed

a storehouse breaking offense. Id. ¶ 34. He received significant sentences, totaling about 30

years. See id. ¶¶ 29-34. Smith escaped from prison for four days in 1992. See, e.g., id. ¶ 34. In

1996, he was paroled. Id. He was returned to incarceration in March 1997 for a violation of parole,

but parole was continued shortly thereafter. Id.

       In October 1997, defendant was arrested and charged with several drug offenses and a

firearms offense, among other crimes. See id. ¶¶ 35-36. In 2002, he was convicted of multiple

drug possession offenses, id. ¶ 35, and of maintaining a dwelling for keeping controlled substances

and possession of a firearm during the commission of a felony. Id. ¶ 36. These convictions

constituted a violation of parole. See id. ¶ 34. He was sentenced to twenty years’ incarceration.

See id. ¶¶ 35, 36. And, at a hearing on a motion for new trial, the defendant was found in contempt

of court on three occasions. Id. ¶ 35.

       At sentencing on August 21, 2019 (ECF 643), the Court imposed the agreed-upon sentence

of 120 months of incarceration, pursuant to Fed. R. Crim. P. 11(c)(1)(C), with credit for time

served since the defendant’s arrest on April 5, 2018. See ECF 645. Notably, the sentence

corresponded to the congressionally mandated minimum sentence.

       Smith is currently serving his sentence at Yazoo City in Mississippi. See ECF 893 at 1:

see also Find an inmate, FEDERAL BUREAU        OF      PRISONS, https://www.bop.gov/inmateloc/ (last

visited Feb. 25, 2021); ECF 897; ECF 903.1 By my calculation, Smith has served nearly thirty

percent of his sentence, without accounting for good time credit. Neither side has provided

defendant’s projected release date. But, the BOP website indicates that Smith has a projected


       1
       Smith was previously designated to FCI Petersburg Low. See ECF 723 at 1: ECF 893 at
1. Defense counsel suggests the facility in Mississippi is a “FCI” (ECF 893 at 1) but the
government describes it as “USP.” ECF 897 at 2, 4.

                                                   4
        Case 1:18-cr-00017-ELH Document 911 Filed 03/01/21 Page 5 of 19



release date of October 12, 2026. Find an inmate, supra.

       According to defendant, while incarcerated he has “taken substantial advance of prison

programming and educational courses.” ECF 723 at 11 (emphasis in original). The government

points out that defendant has incurred three disciplinary infractions. ECF 736 at 24. Two

infractions resulted from defendant’s refusal to obey an order. See ECF 736-6. The other

infraction was for being insolent to a staff member. Id.

       Smith submitted a request for compassionate release to the Warden on April 19, 2020. ECF

736-2. The request was promptly denied. Id.

                                    II. Standard of Review

       Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United

States v. Jackson, 952 F.3d 492, 495 (4th Cir. 2020); United States v. Martin, 916 F.3d 389, 395

(4th Cir. 2019). But, “the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011). One such exception is when the modification is

“expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B); see Jackson, 952 F.3d at 495.

       Commonly termed the “compassionate release” provision, 18 U.S § 3582(c)(1)(A)(i)

provides a statutory vehicle to modify a defendant’s sentence. Section 3582 was adopted as part

of the Sentencing Reform Act of 1984. It originally permitted a court to alter a sentence only upon

a motion by the Director of the BOP. See Pub. L. No. 98-473, § 224(a), 98 Stat. 2030 (1984).

Thus, a defendant seeking compassionate release had to rely on the BOP Director for relief. See,

e.g., Orlansky v. FCI Miami Warden, 754 F. App’x 862, 866-67 (11th Cir. 2018); Jarvis v.

Stansberry, No. 2:08CV230, 2008 WL 5337908, at *1 (E.D. Va. Dec. 18, 2008) (denying

compassionate release motion because § 3582 “vests absolute discretion” in the BOP).



                                                5
         Case 1:18-cr-00017-ELH Document 911 Filed 03/01/21 Page 6 of 19



       However, for many years the safety valve of § 3582 languished. The BOP rarely filed

motions on an inmate’s behalf. As a result, compassionate release was exceedingly rare. See

Hearing on Compassionate Release and the Conditions of Supervision Before the U.S. Sentencing

Comm’n 66 (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of Justice)

(observing that, on average, only 24 inmates were granted compassionate release per year between

1984 and 2013).

       In December 2018, Congress significantly amended the compassionate release mechanism

when it enacted the First Step Act of 2018 (“FSA”). See Pub. L. 115-391, 132 Stat. 5239 (2018);

see United States v. McCoy, 981 F.3d 271, 276 (4th Cir. 2020). As amended by the FSA, 18 U.S.C.

§ 3582(c)(1)(A) permits a court to reduce a defendant’s term of imprisonment “upon motion of

the Director of [BOP], or upon motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf

or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,”

whichever occurs first. So, once a defendant has exhausted his administrative remedies, he may

petition a court directly for compassionate release. McCoy, 981 F.3d at 276.

       Under § 3582(c)(1)(A), the court may modify the defendant’s sentence if, “after

considering the factors set forth in section 3553(a) to the extent that they are applicable,” it finds

that

       (i) extraordinary and compelling reasons warrant such a reduction;

       (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
       pursuant to a sentence imposed under section 3559(c), for the offense or offenses
       for which the defendant is currently imprisoned, and a determination has been made
       by the Director of the Bureau of Prisons that the defendant is not a danger to the
       safety of any other person or the community, as provided under section 3142(g);

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission . . . .

                                                  6
        Case 1:18-cr-00017-ELH Document 911 Filed 03/01/21 Page 7 of 19



       Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), the

defendant must demonstrate that (1) “extraordinary and compelling reasons” warrant a reduction

of his sentence; (2) the factors set forth in 18 U.S.C. § 3553(a) countenance a reduction; and (3)

the sentence modification is “consistent” with applicable policy statements issued by the

Sentencing Commission.

       Notably, “Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” McCoy, 981 F.3d at 276. But, in

U.S.S.G. § 1B1.13, titled “Reduction in Term of Imprisonment under 18 U.S.C. § 3582(c)(1)(A)

Policy Statement,” the Sentencing Commission addressed the “extraordinary and compelling

reasons” that might warrant compassionate release. See McCoy, 981 F.3d at 276. The Sentencing

Commission acted pursuant to 28 U.S.C. § 994(t), as well as § 994(a)(2)(C). McCoy, 981 F.3d at

276. However, as the McCoy Court observed, the policy statement was issued in 2006 and was last

updated in November 2018, prior to the enactment of the First Step Act in December 2018. Id.

       In particular, U.S.S.G. § 1B1.13 provides that, on motion by the Director of the BOP, the

court may reduce a sentence where warranted by extraordinary or compelling reasons (§

1B1.13(1)(A)); the defendant is at least 70 years old and has served at least 30 years in prison (§

1B1.13(1)(B)); the defendant is not a danger to the safety of any other person or to the community

(§ 1B1.13(2)); and the reduction is consistent with the policy statement. U.S.S.G. § 1B1.13(3).

       The Application Notes to U.S.S.G. § 1B1.13 indicate that compassionate release may be

based on circumstances involving illness, declining health, age, exceptional family circumstances,

as well as “other reasons.” U.S.S.G. § 1B1.13 App. Notes 1(A)-(D). Application Note 1 to

U.S.S.G. § 1B1.13 defines “Extraordinary and Compelling Reasons” in part as follows:

        1. Extraordinary and Compelling Reasons.—Provided the defendant meets
        the requirements of subdivision (2), extraordinary and compelling reasons exist

                                                7
         Case 1:18-cr-00017-ELH Document 911 Filed 03/01/21 Page 8 of 19



         under any of the circumstances set forth below:

         (A) Medical Condition of the Defendant.—

             (i) The defendant is suffering from a terminal illness (i.e., a serious and
             advanced illness with an end of life trajectory). A specific prognosis of life
             expectancy (i.e., a probability of death within a specific time period) is not
             required. Examples include metastatic solid-tumor cancer, amyotrophic
             lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

             (ii) The defendant is—

                 (I) suffering from a serious physical or medical condition,

                 (II) suffering from a serious functional or cognitive impairment, or

                 (III) experiencing deteriorating physical or mental health because of
                 the aging process,

            that substantially diminishes the ability of the defendant to provide self-care
            within the environment of a correctional facility and from which he or she is
            not expected to recover.

       Application Note 1(B) provides that age is an extraordinary and compelling reason where

the defendant is at least 65 years of age, has serious physical or mental health issues, and has served

at least 10 years in prison or 75% of the sentence. Application Note 1(C) concerns Family

Circumstances. Application Note 1(D), titled “Other Reasons,” permits the court to reduce

a sentence where, “[a]s determined by the Director of the Bureau of Prisons, there exists in the

defendant’s case an extraordinary and compelling reason other than, or in combination with, the

reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13 App. Note 1(D). This is

the “so-called, ‘catch-all’ category.” McCoy, 981 F.3d at 276.

       The BOP regulation appears at Program Statement 5050.50, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 2582 and 4205.

However, the Court may not rely on the Program Statement. Rather, the Court must consider the

Sentencing Commission’s policy statements. United States v. Taylor, 820 F. App’x 229, 229-30


                                                  8
         Case 1:18-cr-00017-ELH Document 911 Filed 03/01/21 Page 9 of 19



(4th Cir. 2020) (per curiam) (citing 18 U.S.C. § 3582(c)(1)(A)); see also 28 U.S.C. § 994(t)

(directing Sentencing Commission to “describe what should be extraordinary and compelling

reasons for sentence reduction”).

       As noted, “[w]hen deciding whether to reduce a defendant’s sentence under §

3582(c)(1)(A), a district court may grant a reduction only if it is ‘consistent with applicable policy

statements issued by the Sentencing Commission.’” United States v. Taylor, 820 F. App’x 229,

230 (4th Cir. 2020) (per curiam) (citing 18 U.S.C. § 3582(c)(1)(A)); see also 28 U.S.C. § 994(t)

(directing Sentencing Commission to “describe what should be extraordinary and compelling

reasons for sentence reduction”). However, as indicated, the policy statement in § 1B1.13 of the

Guidelines was last updated in November 2018, before the enactment of the First Step Act. Thus,

it is only “directed at BOP requests for sentence reductions.” McCoy, 981 F.3d at 276 (citing

U.S.S.G. § 1B1.13). In other words, “[b]y its plain terms…§ 1B1.13 does not apply to defendant-

filed motions under § 3582(c)(1)(A).” Id. at *7; see also United States v. Zullo, 976 F.3d 228,

230 (2nd Cir. 2020); United States v. Jones, 980 F.3d 1098, 1108-12 (6th Cir. 2020); United

States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020).

       Accordingly, “[a]s of now, there is no Sentencing Commission policy statement

‘applicable’ to [] defendants’ compassionate-release motions, which means that district courts

need not conform, under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13 in determining

whether there exist ‘extraordinary and compelling reasons’ for a sentence reduction.” McCoy, 981

F.3d at 283. Therefore, district courts are “‘empowered…to consider any extraordinary and

compelling reason for release that a defendant might raise.’” McCoy, 981 F.3d at 284 (quoting

Zullo, 976 F.3d at 230).

       Nevertheless, as the movant, the defendant bears the burden of establishing that he is

entitled to a sentence reduction under 18 U.S.C. § 3582. See, e.g., United States v. Hamilton, 715

                                                   9
        Case 1:18-cr-00017-ELH Document 911 Filed 03/01/21 Page 10 of 19



F.3d 328, 337 (11th Cir. 2013); United States v. Edwards, NKM-17-00003, 2020 WL 1650406,

at *3 (W.D. Va. Apr. 2, 2020). If the defendant can show an extraordinary and compelling reason

that renders him eligible for a sentence reduction, the Court must then consider the factors under

18 U.S.C. § 3553(a) to determine whether, in its discretion, a reduction of sentence is appropriate.

Dillon, 560 U.S. at 826-27; see also United States v. Trotman, 829 Fed. App’x 607, 608-9 (4th

Cir. 2020) (per curiam) (recognizing that, when considering a motion to reduce sentence under

18 U.S.C. § 3582(c)(1)(A), the court must consider the sentencing factors under 18 U.S.C. §

3553(a), to the extent applicable); United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir.

2020). But, compassionate release is a “rare” remedy. Chambliss, 948 F.3d at 693-94; United

States v. Mangarella, FDW-06-151, 2020 WL 1291835, at *2-3 (W.D. N.C. Mar. 16, 2020);

White v. United States, 378 F. Supp. 3d 784, 787 (W.D. Mo. 2019).

                                          III. COVID-192

       Defendant filed his Motion while the nation is “in the grip of a public health crisis more

severe than any seen for a hundred years.” Antietam Battlefield KOA v. Hogan, CCB-20-1130,

461 F. Supp. 3d 214, 223 (D. Md. 2020). That crisis is COVID-19.3                The World Health

Organization declared COVID-19 a global pandemic on March 11, 2020. See Seth v. McDonough,

PX-20-1028, 2020 WL 2571168, at *1 (D. Md. May 21, 2020).

       The judges of this Court “have written extensively about the pandemic.” United States v.

Williams, PWG-19-134, 2020 WL 3073320, at *1 (D. Md. June 10, 2020) (collecting cases).



       2
           The Court may take judicial notice of matters of public record. See Fed. R. Evid. 201.
       3
         Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is the cause of
coronavirus disease 2019, commonly called COVID-19. See Naming the Coronavirus Disease
and the Virus that Causes It, WORLD HEALTH ORG., https://bit.ly/2UMC6uW (last accessed June
15, 2020).

                                                 10
        Case 1:18-cr-00017-ELH Document 911 Filed 03/01/21 Page 11 of 19



Therefore, it is not necessary to recount in detail the “unprecedented nature and impact” of the

pandemic. Id.

       That said, the COVID-19 pandemic is the worst public health crisis that the world has

experienced since 1918. See United States v. Hernandez, 451 F. Supp. 3d 301, 305 (S.D.N.Y.

2020) (“The COVID-19 pandemic . . . . presents a clear and present danger to free society for

reasons that need no elaboration.”). Although many people who are stricken with the virus

experience only mild or moderate symptoms, the virus can cause severe medical problems as well

as death, especially for those in “high-risk categories . . . .” Antietam Battlefield KOA, 461 F.

Supp. 3d at 223 (citation omitted). And, the pandemic “has produced unparalleled and exceptional

circumstances affecting every aspect of life as we have known it.” Cameron v. Bouchard, LVP-

20-10949, 2020 WL 2569868, at *1 (E.D. Mich. May 21, 2020), stayed, 818 Fed. App’x 393 (6th

Cir. 2020). Indeed, for a significant period of time, life as we have known it came to a halt.

Although many businesses and schools reopened for a period of time, many are again subject to

closure or substantial restrictions, due to the virulent resurgence of the virus in recent weeks.

       The Court must also underscore that the virus is highly contagious. See Coronavirus

Disease 2019 (COVID-19), How COVID-19 Spreads, CTRS. FOR DISEASE CONTROL &

PREVENTION (Apr. 2, 2020), https://bit.ly/2XoiDDh. As of January 31, 2021, COVID-19 has

infected more than 28.3 million Americans and caused over 507,000 deaths in this country. See

COVID-19 Dashboard, THE JOHNS HOPKINS UNIV., https://bit.ly/2WD4XU9 (last accessed Feb.

25, 2021).

       Unfortunately, there is currently no cure or proven treatment that is generally available for

the virus. But, the country has recently seen the rollout of two vaccines for COVID-19 (Pfizer and




                                                 11
        Case 1:18-cr-00017-ELH Document 911 Filed 03/01/21 Page 12 of 19



Moderna). The vaccines were initially available primarily to health care workers and the elderly

in nursing homes. But the criteria for eligibility has since expanded.

        Notably, the BOP published “COVID-19 Vaccine Guidance” on January 4, 2021 (version

7.0). COVID-19 Vaccine Guidance, Federal Bureau of Prisons Clinical Guidance (Jan. 4, 2021),

https://www.bop.gov/resources/pdfs/2021_covid19_vaccine.pdf. Administration of the COVID-

19 vaccine (Pfizer and Moderna) will “align with [recommendations of] the Centers for Disease

Control and Prevention.” Id. at 4. Therefore, once the BOP receives the vaccine, a prisoner at

heightened risk will receive priority for receipt of the vaccine. Id. at 6.

        The BOP reportedly received its first shipment of vaccines on December 16, 2020. Walter

Pavlo, Federal Bureau of Prisons Starts Vaccination of Staff, Inmates Soon Thereafter, Forbes

(Dec. 21, 2020), https://www.forbes.com/sites/walterpavlo/2020/12/21/ federal-bureau-of-

prisons-starts-vaccination-of-staff-inmates-soon-thereafter/?sh=5683b99aa96f. As of February

25, 2021, the BOP had 124,182 federal inmates and 36,000 staff. And, by that date, the BOP had

administered 56,705 vaccine doses to staff and inmates. See https://www.bop.gov/coronavirus/

(last accessed Feb. 25, 2021).

        Of relevance here, the Centers for Disease Control and Prevention (“CDC”) has identified

certain risk factors that increase the chance of severe illness. Those risk factors initially included

age (over 65); lung disease; asthma; chronic kidney disease; serious heart disease; obesity;

diabetes; liver disease; and a compromised immune system. See Coronavirus Disease 2019

(COVID-19), People Who Are at Risk for Severe Illness, CTRS. FOR DISEASE CONTROL &

PREVENTION (May 14, 2020), https://bit.ly/2WBcB16.

        On June 25, 2020, and again on July 17, 2020, the CDC revised its guidance as to medical

conditions that pose a greater risk of severe illness due to COVID-19. Then, on November 2, 2020,



                                                  12
        Case 1:18-cr-00017-ELH Document 911 Filed 03/01/21 Page 13 of 19



to reflect the most recently available data, the CDC again revised its guidance. See People of Any

Age with Underlying Medical Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION (Nov. 2,

2020), https://bit.ly/38S4NfY. According to the CDC, the factors that increase the risk include

cancer; chronic kidney disease; COPD; being immunocompromised; obesity, where the body mass

index (“BMI”) is 30 or higher; serious heart conditions, including heart failure and coronary artery

disease; sickle cell disease; smoking; pregnancy; and Type 2 diabetes. Id. The CDC has also

indicated that the risk for severe illness from COVID-19 increases with age, with older adults at

highest risk. See Older Adults At Greater Risk of Requiring Hospitalization or Dying if Diagnosed

with COVID-19,        CTRS. FOR DISEASE CONTROL & PREVENTION (Nov. 27, 2020),

https://bit.ly/3g1USZ1.

       In addition, the CDC created a second category for conditions that “might” present a risk

for complications from COVID-19. The factors that might increase the risk include asthma,

cerebrovascular disease, hypertension, liver disease, cystic fibrosis, neurologic conditions, a

compromised immune system, overweight (where the BMI is between 25 and 30), pulmonary

fibrosis, thalassemia (a type of blood disorder), and Type 1 diabetes. See id.

       Thus far, the only way to slow the spread of the virus is to practice “social distancing.” See

Coronavirus Disease 2019 (COVID-19), How to Protect Yourself & Others, CTRS. FOR DISEASE

CONTROL & PREVENTION, https://bit.ly/3dPA8Ba (last accessed Dec. 9, 2020). Social distancing

is particularly difficult in the penal setting, however. Seth, 2020 WL 2571168, at *2. Prisoners

have little ability to isolate themselves from the threat posed by the coronavirus. Id.; see Cameron,

2020 WL 2569868, at *1; see also United States v. Mel, TDC-18-0571, 2020 WL 2041674, at *3

(D. Md. Apr. 28, 2020) (“In light of the shared facilities, the difficulty of social distancing, and

challenges relating to maintaining sanitation, the risk of infection and the spread of infection within



                                                  13
        Case 1:18-cr-00017-ELH Document 911 Filed 03/01/21 Page 14 of 19



prisons and detention facilities is particularly high.”). Prisoners are not readily able to secure

safety products on their own to protect themselves, such as masks and hand sanitizers, nor are they

necessarily able to separate themselves from others. Consequently, correctional facilities are

especially vulnerable to viral outbreaks and ill-suited to stem their spread. See Coreas v. Bounds,

TDC-20-0780, 2020 WL 1663133, at *2 (D. Md. Apr. 3, 2020) (“Prisons, jails, and detention

centers are especially vulnerable to outbreaks of COVID-19.”); see also Letter of 3/25/20 to

Governor Hogan from approximately 15 members of Johns Hopkins faculty at the Bloomberg

School of Public Health, School of Nursing, and School of Medicine (explaining that the “close

quarters of jails and prisons, the inability to employ effective social distancing measures, and the

many high-contact surfaces within facilities, make transmission of COVID-19 more likely”);

accord Brown v. Plata, 563 U.S. 493, 519-20 (2011) (referencing a medical expert’s description

of the overcrowded California prison system as “‘breeding grounds for disease’”) (citation

omitted).

       The Department of Justice (“DOJ”) has recognized the unique risks posed to inmates and

employees of the Bureau of Prisons (“BOP”) from COVID-19. The DOJ has adopted the position

that an inmate who presents with one of the risk factors identified by the CDC should be considered

as having an “extraordinary and compelling reason” warranting a sentence reduction. See U.S.S.G.

§ 1B1.13 cmt. n.1(A)(ii)(I).

       Former Attorney General William Barr issued a memorandum to Michael Carvajal,

Director of the BOP, on March 26, 2020, instructing him to prioritize the use of home confinement

for inmates at risk of complications from COVID-19. See Hallinan v. Scarantino, 20-HC-2088-

FL, 2020 WL 3105094, at *8 (E.D.N.C. June 11, 2020). Then, on March 27, 2020, Congress

passed the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. No.



                                                14
        Case 1:18-cr-00017-ELH Document 911 Filed 03/01/21 Page 15 of 19



116-136, 134 Stat. 281. In relevant part, the CARES Act authorized the Director of BOP to extend

the permissible length of home confinement, subject to a finding of an emergency by the Attorney

General. See Pub. L. No. 116-136, § 12003(b)(2). On April 3, 2020, the Attorney General issued

another memorandum to Carvajal, finding “the requisite emergency . . . .” Hallinan, 2020 WL

3105094, at *9. Notably, the April 3 memorandum “had the effect of expanding the [BOP’s]

authority to grant home confinement to any inmate . . . .” Id.

       On March 23, 2020, the CDC issued guidance for the operation of penal institutions to help

prevent the spread of the virus. Seth, 2020 WL 2571168, at *2. Notably, the BOP has implemented

substantial measures to mitigate the risks to prisoners, to protect inmates from COVID-19, and to

treat those who are infected. Indeed, as the Third Circuit recognized in United States v. Raia, 954

F.3d 594, 597 (3rd Cir. 2020), the BOP has made “extensive and professional efforts to curtail the

virus’s spread.”

       As with the country as a whole, the virus persists in penal institutions.4 As of February

25, 2021, the BOP reported that 1,449 inmates out of a total of 124,182 inmates, and 1,624 staff

out of some 36,000 BOP staff members, currently tested positive for COVID-19; 46,184 inmates



       4
          The New York Times reported in June 2020 that cases of COVID-19 “have soared in
recent weeks” at jails and prisons across the country. Timothy Williams et al., Coronavirus cases
Rise Sharply in Prisons Even as They Plateau Nationwide, N.Y. TIMES (June 18, 2020),
https://nyti.ms/37JZgH2. More recently, on October 29, 2020, the New York Times reported that,
“[i]n American jails and prisons, more than 252,000 people have been infected and at least 1,450
inmates and correctional officers have died” from COVID-19. See Cases in Jails and Prisons,
N.Y. TIMES (Oct. 29, 2020), https://www.nytimes.com/interactive/2020/us/coronavirus-us-
cases.html.

        On November 21, 2020, the New York Times reported that “U.S. correctional facilities are
experiencing record spikes in coronavirus infections this fall. During the week of Nov. 17, there
were 13,657 new coronavirus infections reported across the state and federal prison systems.”
America Is Letting the Coronavirus Rage Through Prisons, N.Y. TIMES (Nov. 21, 2020),
https://www.nytimes.com/2020/11/21/opinion/sunday/coronavirus-prisons-jails.html.

                                                15
        Case 1:18-cr-00017-ELH Document 911 Filed 03/01/21 Page 16 of 19



and 4,862 staff have recovered from the virus; and 222 inmates and four staff members have died

from the virus. Moreover, the BOP has completed 105,167 COVID-19 tests. See COVID-19, FED.

BUREAU OF PRISONS, https://www.bop.gov/coronavirus (last accessed Feb. 25, 2021).

       With respect to USP Yazoo City, where the defendant is now a prisoner, as of February 25,

2021, the BOP reported that ten inmates and seven staff members tested positive for COVID-19

and 229 inmates and 12 staff recovered at the facility. There has been one reported inmate death.

And, at the facility, 262 staff and 113 inmates have been inoculated with the vaccine. See

https://www.bop.gov/coronavirus/ (last accessed Feb. 25, 2021).

                                         IV. Discussion

                              A. Extraordinary and Compelling Reasons

       Smith has moved for compassionate release on the ground that his health conditions render

him particularly vulnerable to COVID-19. See ECF 723 at 9. The government acknowledges that

the defendant’s medical records show that he “has a history of Type 2 Diabetes Mellitus and

continues to have issues with that condition,” and that the defendant “currently suffers from asthma

and hypertension.” ECF 736 at 16; see ECF 736-3. Accordingly, the government concedes that

the evidence as to Smith’s medical conditions satisfies the “extraordinary and compelling” prong

of the § 3582 analysis. ECF 736 at 15-16, 18.

       Despite the government’s concession, in Smith’s supplemental submissions he discusses

his medical conditions further. See, e.g., ECF 893 at 12-13. In particular, the defendant contends,

in essence, that the medical care he has received at USP Yazoo City is deficient. Id. Some of his

assertions are concerning. But, the government sharply disputes Smith’s assertions, drawing on

his medical records in support. See ECF 897 at 2-3.

       In addition, the government points out that defendant “received a positive COVID-19 test”



                                                16
        Case 1:18-cr-00017-ELH Document 911 Filed 03/01/21 Page 17 of 19



in December 2020. ECF 897 at 3; see ECF 897-1 at 1. But, his medical records indicate that he

has apparently recovered without serious effects on his health. ECF 897 at 3; see ECF 897-1 at 1.

       In light of the government’s concession as to the “extraordinary and compelling”

requirement, I need not address Smith’s claims as to the quality of his medical care to resolve the

Motion. He has satisfied the “extraordinary and compelling” prong. However, that does not end

the inquiry.

                                    B. Sections 3142(g) and 3553(a)

       Relief is appropriate under 18 U.S.C. § 3582(c)(1)(A) only if the defendant “is not a danger

to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

U.S.S.G. § 1B1.13(2). To determine whether a defendant is a danger to the community, the Court

must consider the factors under 18 U.S.C. § 3142(g), including the nature and circumstances of

the offense, the history and characteristics of the defendant, and the danger that release would pose

to any person or the community.

       In addition, the Court must consider the factors set forth in 18 U.S.C. § 3553(a), as required

by 18 U.S.C. § 3582(c)(1)(A). These include: (1) the nature of the offense and the defendant’s

characteristics; (2) the need for the sentence to reflect the seriousness of the offense, promote

respect for the law, and provide just punishment; (3) the kinds of sentences available and the

applicable Guidelines range; (4) any pertinent Commission policy statements; (5) the need to avoid

unwarranted sentence disparities; and (6) the need to provide restitution to victims.

       Smith contends that although his “offense conduct (conspiracy to distribute heroin) was

certainly serious, it involved neither weapons nor allegations of violence.” ECF 723 at 11

(emphasis in original); see ECF 893 at 11. In addition, he asserts that “he has taken substantial

advantage of prison programming and education courses,” as noted. ECF 723 at 11 (emphasis in



                                                 17
        Case 1:18-cr-00017-ELH Document 911 Filed 03/01/21 Page 18 of 19



original); see ECF 893 at 11. And, defendant states that he “has had the opportunity to reflect on

his conduct and character defects and vows that he will be a law [abiding] citizen if he is granted

relief.” ECF 723 at 11; see ECF 893 at 11.

       The defendant conveniently overlooks the fact that as part of his plea agreement, he

stipulated that “he possessed firearms in furtherance of his drug trafficking.” ECF 563 at 11. As

noted, the stipulation of facts reflects that two firearms were recovered from his residence during

the execution of a search warrant, along with 2.8 kilograms of heroin. Id. at 10-11.

       Moreover, the conduct that gave rise to this sentence is troubling. The defendant was the

supplier of two drug trafficking organizations. And, the distribution of at least one kilogram of

heroin was foreseeable to him. Id. at 11. I agree with the government that the nature of Smith’s

offense weighs heavily here.

       In addition, the PSR indicates that Smith served very lengthy periods of incarceration in

the State system. Yet, this did not deter defendant’s continued course of criminal conduct. For

example, while defendant was on parole in 1997, he engaged in conduct that led to drug possession

convictions and a firearm conviction. See id. ¶¶ 34-36. And, about five years after being released

on parole in 2012, defendant was arrested for the conduct underlying his current offense. See id.

¶ 34; ECF 563 at 10-11. Clearly, despite the frequency and length of Smith’s previous sentences,

he continued down the wrong path.

       Given the serious facts of the offense, defendant’s role in the offense, and the leniency of

the sentence, which was well below the Guidelines and corresponded to the statutory mandatory

minimum, coupled with the defendant’s prior criminal history and the abbreviated time that

defendant has been incarcerated, the Court concludes that release under 18 U.S.C. § 3582(c)(1)(A)

is not warranted at this time.



                                                18
      Case 1:18-cr-00017-ELH Document 911 Filed 03/01/21 Page 19 of 19



                                       V. Conclusion

      For the foregoing reasons, I shall deny the Motion (ECF 723, ECF 893), without prejudice.

      An Order follows, consistent with this Memorandum Opinion.


Date: March 1, 2021                                              /s/
                                                  Ellen Lipton Hollander
                                                  United States District Judge




                                             19
